Case: 20-40621      Document: 00515983778         Page: 1    Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 18, 2021
                                  No. 20-40621                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Brenda Alicia Fuentes,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-2341-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Brenda Alicia Fuentes appeals the sentence imposed following her
   guilty plea conviction for sexual abuse of a ward in violation of 18 U.S.C.
   § 2243(b). She argues that the district court plainly erred in requiring her to
   register as a sex offender as a special condition of her supervised release,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40621      Document: 00515983778            Page: 2    Date Filed: 08/18/2021




                                      No. 20-40621


   because the Sex Offender Registration and Notification Act (SORNA)
   provides an exception for individuals who committed sex offenses involving
   consensual sexual contact. She also argues that the district court failed to
   make any factual findings to substantiate the imposition of the special
   condition of supervised release.
          When a defendant challenges a supervised release condition for the
   first time on appeal, plain error review applies if, as here, the defense had
   notice of the condition and an opportunity to object in the district court.
   United States v. Diggles, 957 F.3d 551, 559 (5th Cir.), cert. denied, 141 S. Ct.
   825 (2020). To establish reversible plain error, Fuentes must show a
   forfeited error that is clear or obvious, rather than subject to reasonable
   dispute, and that the clear or obvious error affects her substantial rights.
   Puckett v. United States, 556 U.S. 129, 135 (2009). If she makes such a
   showing, we have the discretion to correct the error but only if it seriously
   affects the fairness, integrity, or public reputation of judicial proceedings. Id.
   Fuentes bears the burden of proving each of these elements. United States v.
   Huor, 852 F.3d 392, 398 (5th Cir. 2017).
          First, although the district court imposed the SORNA sex offender
   registration requirement as a special condition of supervised release, the
   condition was mandatory pursuant to 18 U.S.C. § 3583(d) because an offense
   under § 2243(b) is a “sex offense” under SORNA.                  See 34 U.S.C.
   §§ 20911(1) and (5)(A)(iii), 20913(a). Thus, the district court was not
   required to make findings under § 3583(d) supporting the condition before it
   was imposed. See § 3583(d); Diggles, 957 F.3d at 558-59, 562-63.
          An exception to the SORNA registration requirement is provided for
   by § 20911(5)(C), which provides that “[a]n offense involving consensual
   sexual conduct is not a sex offense . . . if the victim was an adult, unless the
   adult was under the custodial authority of the offender at the time of the




                                           2
Case: 20-40621      Document: 00515983778          Page: 3    Date Filed: 08/18/2021




                                    No. 20-40621


   offense.” Fuentes pleaded guilty to performing oral sex on a federal inmate
   while she was employed as a supervisory cook in the prison where the inmate
   was detained. Any error in failing to apply the SORNA exception was not
   clear or obvious, but rather subject to reasonable dispute, given the lack of
   any binding jurisprudence and Fuentes’s solemn declarations in court that
   she was in custodial authority of the prisoner, and that she did not dispute
   that she was a prison cook supervisor while the prisoner worked in the
   kitchen. See Puckett, 556 U.S. at 135; Blackledge v. Allison, 431 U.S. 63, 73–74
   (1977). The district court’s judgment is AFFIRMED.




                                          3